971 F.2d 765
297 U.S.App.D.C. 302
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Willie Richard ADAMS, Jr., Appellant,v.William M. BAKER, Assistant Director, U.S. Department of Justice.
No. 91-5211.
United States Court of Appeals, District of Columbia Circuit.
June 5, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellees' motion for summary affirmance and appellant's brief in response thereto;  and appellant's petition to strike appellees' motion for summary affirmance, it is


2
ORDERED that the motion to strike be denied.   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted.   The district court acted well within its discretion in denying Adams' motion to reopen this case.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdoy, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.